Case 7:20-cv-10269-JCM Document 47 Filed 08/04/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff, ORDER
-against- 20 Civ. 10269 (JCM)
CHARLES J. KLING ENTERPRISES LLC and
CHARLES J. KLING in his official and individual

capacity,

Defendants.

Plaintiff Marisa Nistico (“Plaintiff”) commenced this action to recover unpaid minimum
and overtime wages, and liquidated and statutory damages under the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. §§ 201, ef seg., and the New York Labor Law (“NYLL”), §§ 190, ef seq.,
and 650, et seg. (Docket No. 1). Defendants denied these allegations. (Docket No. 26). On July
1, 2021, the parties submitted a Settlement Agreement and General Release (“Agreement”) for
the Court’s review, (Docket No. 44-1), accompanied by a joint letter in support of the Agreement
(Docket No. 44), as well as attorney’s time records and costs, provided, ex parte, by e-mail on
July 2, 2021.' On August 3, 2021, the patties submitted a revised Settlement Agreement and
General Release (“Revised Agreement”), (Docket No, 46), which includes a release that is
narrowly tailored to cover only wage and hour claims, (id. 43).

“In determining whether the proposed settlement is fair and reasonable, a court should

consider the totality of circumstances, including but not limited to the following factors: (1) the

 

' The parties consented to the jurisdiction of the undersigned over this matter for all purposes pursuant to 28 U.S.C.
§ 636(c) on April 22, 2021, (Docket No, 34).

2 During a telephone conference on July 23, 2021, the Court informed the parties that it had reviewed their joint
submission, but would not approve the Agreement because the release was overbroad, and directed the parties to
submit a revised Agreement for the Court’s review.

 
Case 7:20-cv-10269-JCM Document 47 Filed 08/04/21 Page 2 of 2

plaintiffs range of possible recovery; (2) the extent to which ‘the settlement will enable the
patties to avoid anticipated burdens and expenses in establishing their respective claims ancl
defenses’: (3) the seriousness of the litigation risks faced by the parties; (4) whether ‘the
settlement agreement is the product of arm’s-length bargaining between experienced counsel’;
and (5) the possibility of fraud or collusion.” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332,
335 (S.D.N.Y. 2012) (citations omitted). “The ultimate question is whether the proposed
settlement reflects a fair and reasonable compromise of disputed issues rather than a mere waiver
of statutory rights brought about by an employer’s overreaching.” /d. (internal quotations
omitted).

Based on my review of the Revised Agreement, (Docket No. 46), the joint letter, (Docket
No. 44), and the documentation supporting the reasonableness of the attorney's fees and costs, I
find the settlement was the product of arm’s-length negotiations between able counsel and that
the terms of the Revised Agreement, including the approval of Plaintiff's counsel’s fees, are a
fair and reasonable resolution of the case. See Johnson v. Brennan, No. 10 Civ. 4712(CM), 2011
WL 4357376, at *12 (S.D.N.Y. Sept. 16, 2011) If the proposed settlement reflects a reasonable
compromise over contested issues, the court should approve the settlement.”) (citations omitted).
Accordingly, the Court approves the settlement.

The Clerk is respectfully requested to close the case.

Dated: August 4, 2021
White Plains, New York

SO ORDERED:

CVMewtetey Co Puy? Carl .

JUDITH C. MeCARTHY
United States Magistrate Judge

 

 

 
